Citation Nr: 9919835	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) of the left leg.

2.  Entitlement to service connection for varicose veins of 
the left leg.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from 
April 1960 to November 1973.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama which, in 
part, denied entitlement to service connection for residuals 
of a shell fragment wound (SFW) of the left leg and for 
varicose veins of the left leg on a direct and secondary 
basis and which denied entitlement to a total rating for 
compensation on the basis of individual unemployability.  

Subsequent to the April 1993 Board remand, the RO issued a 
rating decision in July 1997 that granted service connection 
for deep vein thrombosis of the right leg and assigned a 60 
percent evaluation for that disability in conjunction with 
the right leg varicose veins.  In a written statement 
submitted in August 1997, the appellant indicated that he was 
satisfied with the right leg findings; the remaining issues 
on appeal are therefore as listed on the cover sheet.  The 
issue of entitlement to a total rating based on individual 
employability will be addressed in the REMAND section which 
follows the ORDER section in the decision below.

The Board notes that the appellant has apparently submitted a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  That matter is referred to the RO 
for appropriate action.

The Appellant appeared at a Travel Board hearing before the 
undersigned Board Member in November 1998.  A transcript of 
the hearing is on file.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal of the service 
connection issues has been obtained by the RO.

2.  The evidence does not establish that the appellant 
currently has any residuals of a SFW of the left leg.

3.  The evidence does not establish that the appellant 
currently has any varicose veins of the left leg that are 
directly related to service.

4.  The appellant's left leg varicose veins were not 
documented until almost nine years after his active duty and 
he has submitted no competent evidence showing a direct 
etiologic relationship or nexus between any incident of 
service and his current left leg varicose veins.

5.  The medical evidence of record does not indicate a nexus 
between any left leg varicose veins and the service-connected 
right leg varicose veins with deep vein thrombosis.  The 
medical evidence of record does not document acceleration of 
any pathologic process in the left leg due to the right leg 
disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for residuals of a SFW 
of the left leg.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).  

2.  Varicose veins of the left leg were not incurred or 
aggravated by service, and left leg varicose veins are not 
proximately due to, or the result of, or aggravated by, the 
service-connected right leg varicose veins.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this case was previously before the Board in 
April 1993.  At that time the Board found the evidence was 
insufficient for proper adjudication.  Pursuant to the VA's 
duty to assist a veteran in the development of his claims, 
the case was remanded for further development of the issues 
on appeal.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159.  
The requested development included the scheduling of a VA 
examination of the appellant's legs, the entering of medical 
opinions, and the gathering of pertinent medical records.

I.  Residuals of a shell fragment wound (SFW) of the left leg 
claim.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has said that 
the statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
generally does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the existence of 
any residuals of a shell fragment wound in the left leg and 
denial of the claim could be warranted on the basis that the 
claim is not well-grounded because there is no current 
disability, i.e., there is no retained shell fragment or 
other residual.  Furthermore, there is no medical evidence of 
record demonstrating the existence of any left leg wound or 
any showing that said wounding occurred while the appellant 
was in Vietnam.

The appellant testified at his November 1998 Travel Board 
hearing that he received leg wounds in a mortar attack that 
occurred on November 30, 1969 in Vietnam.  See Hearing 
Transcript p. 3.  He also testified that he reported these 
leg wounds at his discharge examination, but it was not 
recorded.  See Hearing Transcript p. 10.  

Review of the service medical records reveals that no finding 
of an injury or SFW of the appellant's left leg was ever made 
while he was in service.  The appellant underwent a 
reenlistment examination in November 1969, but there is no 
mention of any findings or complaints pertinent to a SFW of 
the left leg.  While receiving treatment for pain and 
swelling of the right leg in March 1973, it was noted that 
the appellant denied any past history of trauma.  He did 
report a superficial shrapnel wound of the right anterior 
midline calf.  There is no mention in the November 1973 exit 
examination of any findings or complaints pertinent to the 
left leg.  

Review of the post-service evidence of record reveals that 
the appellant filed a claim for benefits for varicose veins 
in January 1974; he did not claim service connection for 
residuals of a SFW when he filed this claim for VA benefits.  
The appellant subsequently underwent a VA medical examination 
in March 1974.  It was noted that he alleged to have been 
wounded in the right lower extremity in 1968 in Vietnam 
during an enemy rocket attack.  He stated that he had 
multiple wood fragments penetrating the anterior right lower 
extremity along the shaft anteriorly, but he made no mention 
of any injury to the left leg.  On physical examination, 
there was no mention of any clinical findings pertinent to 
the left leg.

The appellant underwent another VA medical examination in 
October 1982.  He stated that he had suffered injury to both 
lower extremities from shrapnel in 1967 in Vietnam.  Physical 
examination revealed healed 'shrapnel wounds' involving the 
medial and anterolateral aspect of the left calf.  Shortly 
thereafter, the appellant underwent another VA medical 
examination in November 1983; he reported that he had 
suffered SFWs while he was in Vietnam in 1967, and that he 
was injured on both lower extremities.  He also reported that 
he had suffered a yard accident in July 1983 in which he cut 
both legs.  On physical examination, two scars on the left 
leg were described as being residuals of a SFW with the rest 
being residuals of recurrent ulcers and injuries.  The 
diagnosis rendered was SFW of both lower extremities with 
well-healed scars and, according to the appellant, no 
retained fragments. 

The appellant underwent a VA medical examination in May 1993.  
The December 1994 addendum to that report stated that there 
was no clinical evidence of SFWs of the left lower extremity.

The appellant submitted a written statement in March 1995, in 
which he stated that he had been wounded in January 1968.  
Another written statement, dated in October 1968, is almost 
exactly the same, except that the date was given as April 30, 
1969, and the name of the commanding officer was changed.  
The appellant also described this incident during his 
November 1998 Travel Board hearing where he testified that a 
particular corpsman treated him for the injuries.  See 
Hearing Transcript pp. 13-14.  

Consideration has been given to the appellant's account of 
the events giving rise to his claim.  However, there is no 
mention in the appellant's service medical records of any SFW 
or other injury of the left leg, nor is there any complaint 
concerning the left leg noted in the report of the March 1974 
VA medical examination.  At best, some well-healed scars 
noted on the appellant's left lower extremity were described 
as residual to a SFW, but this was based on a history given 
by the appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  As noted, this history is not supported by the 
findings of the contemporaneous medial records.  In addition, 
a scar is not necessarily a disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  Finally, the most recent medical 
opinion of record on this point, the December 1994 addendum 
to the May 1993 VA medical examination, indicates that the 
appellant does not currently demonstrate any clinical 
evidence of residuals of a SFW of the left lower extremity. 

The appellant therefore has presented no conclusive medical 
evidence that residuals of a SFW are now present in his left 
leg, or that any clinical findings of a SFW of the left leg 
were made between the appellant's discharge and 1982, at the 
earliest when he first described a SFW of the left leg.  No 
residuals of a SFW of the left leg were clinically 
demonstrated at the time of the appellant's reenlistment 
examination in November 1969, or during his November 1973 
exit examination.  Where there is no medical evidence 
demonstrating that the claimed disorder currently exists, the 
claim is not well-grounded.  See Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  

Thus, the claim for service connection for residuals of a SFW 
of the left leg must be denied as not well-grounded since 
there must be competent evidence not only of a current 
disability (a medical diagnosis), but also of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has also stated that a claim must 
be accompanied by supporting evidence and an allegation is 
not enough; such medical evidence has not been submitted in 
this case.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
A claim is not well-grounded where a claimant has not 
submitted any evidence of symptomatology of a chronic disease 
within the presumptive period, continuity of symptomatology 
after service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its July 1997 rating decision and in its 
July 1997 Supplemental Statement of the Case (SSOC) in which 
the appellant was informed that his service medical records 
were negative for any clinical evidence of any left leg 
pathology and that there was a current medical opinion in 
evidence stating that there were no residuals of a SFW 
present in the left leg.  Thus, the Board concludes that the 
notice required in Robinette has been satisfied.  Moreover, 
there is no indication that there are any available records 
which would make the claim well-grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering a shell 
fragment wound of the left leg is plausible, that is, he has 
failed to present medical evidence that links the alleged 
injury to the left leg to service or show that he currently 
suffers from any related residuals, the claim for service 
connection for residuals of a SFW of the left leg must be 
denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  While the appellant has 
claimed that the injury at issue was sustained in combat, 
satisfactory evidence of that fact has not been presented.  
As noted, the service medical records from service do not 
reveal a history or other findings of an injury of the left 
leg.  Current clinical findings are not consistent with 
residuals of a SFW of the left leg.  As such, it is not shown 
by satisfactory evidence that the claimed injury was 
sustained in combat.  

The Board has also considered whether the veteran has been 
harmed by its consideration of the subisssue of whether the 
claim is well-grounded.  As the appellant was notified of the 
type of evidence needed to support the claim, and as the same 
type of evidence would serve to well ground the claim, the 
Board concludes that it can proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Left leg varicose veins claim.

The appellant testified at his November 1998 Travel Board 
hearing that he suffered from varicose veins that first 
started in the 1960s and 1970s while he was still on active 
duty.  See Hearing Transcript p. 3.  He also testified that 
he first underwent treatment for his left leg in 1978 or 
1979.  See Hearing Transcript p. 10.  

Review of the service medical records reveals that no finding 
of varicose veins of the appellant's left leg was ever made 
while he was in service.  The appellant underwent a 
reenlistment examination in November 1969, but there is no 
mention of any findings or complaints pertinent to varicose 
veins of the left leg.  The appellant was diagnosed with 
varicose veins in the right leg in 1973, but there is no 
similar finding for the left leg.  In addition, there is no 
mention in the November 1973 separation examination of any 
findings or complaints pertinent to the left leg.  

Review of the post-service evidence of record reveals that 
the appellant filed a claim for benefits for varicose veins 
in January 1974; the appellant subsequently underwent a VA 
medical examination in March 1974.  It was noted that he 
alleged to have been wounded in the right lower extremity in 
1968 in Vietnam during an enemy rocket attack, but the 
appellant made no mention of any injury to the left leg.  On 
physical examination, varicosities were observed in the right 
lower extremity, but there was no mention of any clinical 
findings pertinent to the left leg.

The appellant underwent another VA medical examination in 
October 1982.  He stated that he had suffered injury to both 
lower extremities from shrapnel in 1967 in Vietnam.  Physical 
examination revealed superficial varicosities from the level 
of the medial and lateral malleolus to the midportion of the 
left calf.  The examiner rendered a diagnosis of superficial 
varicosities of both lower extremities.  Shortly thereafter, 
the appellant underwent another VA medical examination in 
November 1983; he reported that he had suffered SFWs while he 
was in Vietnam in 1967, and that he was injured on both lower 
extremities.  On physical examination, severe venous 
insufficiency involving both lower extremities with extensive 
stasis dermatitis bilaterally was observed.  The diagnosis 
rendered was varicose veins with stasis dermatitis and 
history of ulcers. 

A VA medical opinion was rendered in January 1991, in which 
it was stated that there was a relationship between the 
varicose veins in the left lower extremity and the history of 
deep vein thrombosis in the right lower extremity.  The VA 
doctor also opined that there was probably some relationship 
between the varicose veins being worse on the left and the 
history of his wartime injury of shrapnel in the left 
extremity.  

The appellant underwent a VA medical examination in May 1993.  
The December 1994 addendum to that report included a medical 
opinion that the appellant's varicose veins of the left leg 
were probably not secondary to the varicose veins of the 
right leg.  The RO subsequently obtained a medical opinion 
from a Board-certified surgeon.  This opinion, dated in 
January 1996, indicated that the surgeon concurred with the 
December 1994 VA medical opinion that the varicose veins of 
the left lower extremity were not due to, or secondary to, 
the varicose veins of the right leg.  The surgeon also noted 
that he reviewed the medical evidence of record and stated 
that there was no record of varices in the left leg while the 
appellant was on active duty.  A follow-up opinion from this 
surgeon, dated in July 1997, indicated that he had not found 
any medical documentation in the record of varices in the 
left leg within three years of service.  The surgeon also 
opined that there was no relationship between superficial 
shrapnel wounds and the development of varicose veins by the 
appellant in either leg.

Review of the private medical evidence of record indicates 
that the appellant was described in a letter dated in 
September 1982 as having a long history of thrombophlebitis 
of his lower extremities.  In September 1986, the appellant 
was hospitalized for treatment of left lower leg 
thrombophlebitis and cellulitis.  Various letters from the 
appellant's providers intimate a relationship between the 
development of varicose veins in his left lower leg and the 
SFW he told them he suffered in Vietnam.  However, there is 
no indication that any of the appellant's providers had 
reviewed his service medical records.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  As noted, the history of the SFWs 
is not consistent with the contemporaneous service records, 
nor is it reflected in the presence of clearly identifiable 
residuals.

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to service connection for varicose 
veins secondary to his service connected right leg disability 
is plausible and thus well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to that 
claim.  As such, no further assistance to the appellant is 
required in order to comply with the duty to assist mandated 
by statute.

As previously noted, service connection may be established 
for disability resulting from personal injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disorder which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that 
the term "disability," as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Thus, pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.322.

The appellant contends that, he suffered from left leg 
varicose veins while in-service and/or that as a result of 
his service-connected right leg disability, he now suffers 
from left leg varicose veins.  He believes that his left leg 
varicose veins were either caused by his right leg disability 
or aggravated by his right leg disability.  However, where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true of the 
appellant's representative.

The appellant has submitted no other medical evidence besides 
vague correlation between an alleged SFW of the left lower 
extremity and the development of varicose veins in the left 
leg by private physicians that indicates that an etiologic 
relationship does exist between the pathology in his left 
lower extremity and the service-connected right leg 
disability.  As noted above, these opinions were apparently 
rendered without review of the service medical records.  Even 
assuming arguendo, that the appellant did suffer a SFW of the 
left leg, the competent medical evidence of record indicates 
that there is no relationship between a superficial SFW and 
the later development of varicose veins.  In addition, the 
only competent medical opinion in evidence on the question 
indicates that the left leg varicose veins were not caused 
by, or proximately due to, the service-connected right leg 
disability.  Nor has the appellant submitted any medical 
evidence that indicates that the right leg disability has 
aggravated the left leg varicose veins.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left leg 
varicose veins were not demonstrated in-service or until 
several years after service and that the left leg varicose 
veins are not related to the service-connected right leg 
disability in that the right leg disability did not cause or 
aggravate the left leg varicose veins.  While it is apparent 
that the appellant does suffer from left leg varicose veins 
and related pathology, the medical evidence of record 
unequivocally states that there is no etiological 
relationship between the origin of such left leg pathology 
and the right leg disability for which service connection has 
been granted.  Furthermore, the medical evidence of record 
supports the conclusion that the left leg varicose veins 
currently have not been aggravated or caused to worsen by the 
service-connected right leg disability.

Therefore, the preponderance of the evidence is against both 
of the appellant's direct and secondary service connection 
claims for left leg varicose veins.  The benefit of the doubt 
rule is not for application, and the claims must be denied.  
38 U.S.C.A. § 5107. 


ORDER

A well-grounded claim for entitlement to service connection 
for residuals of a SFW in the left leg not having been 
submitted, the claim is denied. 

Entitlement to direct and secondary service connection for 
varicose veins of the left leg is denied.



REMAND

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  This veteran is now over 56 years old.  He 
apparently has not worked since 1989, and his past employment 
has included jobs as a police officer and a rock quarry 
worker.  The only disabilities rated thus far by the RO are 
SFW scars of the right leg (0%); bilateral hearing loss (0%); 
and varicose veins of the right leg with deep vein thrombosis 
(60%).  The combined service-connected evaluation is 60 
percent.  Furthermore, no rating decision has been issued by 
the RO on the matter of service connection for post-traumatic 
stress disorder (PTSD).  Thus the current medical status of 
the appellant is unclear.

The Board also notes that no social and industrial survey has 
been performed- thus the question of whether or not, and to 
what extent, the appellant suffers any impairments of social 
and industrial functioning due to his service-connected 
disabilities has not been adequately addressed.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).  It is therefore determined 
that an evaluation of whether the appellant suffers any 
impairments of social and industrial functioning due to his 
service-connected disabilities is needed.  The social worker 
must identify the conditions which limit the appellant's 
employment opportunities.

Review of the medical evidence of record indicates that the 
appellant suffers from a herniated disc and chronic low back 
pain; severe shortness of breath with minimal exertion; 
poorly controlled diabetes; exogenous obesity; a right knee 
soft tissue injury; varicose veins and stasis ulcers of the 
left leg; and hypertension.  None of these non-service 
connected disorders have been rated by the RO.  Follow-up 
must be made concerning the severity, extent or current 
status of those conditions and any other medical problem that 
is not currently rated.

The medical evidence of record is insufficient for the Board 
to render a decision on the degree of social and industrial 
inadaptability that can be attributed to the service-
connected disabilities, as opposed to other non-service-
connected conditions.  The VA has a duty to assist the 
appellant in developing facts pertinent to a potentially 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159.  The considerations described above require a search 
for relevant medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, and in order to ensure 
that the appellant will be afforded full due process, the 
case is REMANDED for the following: 

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  
The veteran and his representative are 
notified that they may submit additional 
argument/evidence while the case is 
undergoing REMAND development.

2.  Thereafter (but whether records are 
obtained or not) a VA social and 
industrial survey should be conducted in 
order to clarify the appellant's medical, 
social, educational, and employment 
history.  The social worker should review 
the claims file prior to the survey.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

3.  The appellant should be also 
scheduled for appropriate VA medical 
examination(s) of the appellant's general 
medical condition.  These medical 
examination(s) should be broad enough to 
cover all diseases, injuries, and 
residual conditions which are suggested 
by the appellant's complaints, symptoms 
or findings to be associated with his 
service connected disabilities at the 
time of examination.  It should be 
determined whether there is any objective 
evidence of functional limitation due to 
pain caused by a service-connected 
disability.  All limitations should be 
set forth in detail.  All complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each disability should be 
reported in detail.  The examining 
physicians should be given access to the 
appellant's claims file for a sufficient 
period of time prior to the examinations 
to allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
appellant's service-connected 
disabilities have on his employability.  

Based on a review of the claims file and 
the examination findings, the examiners 
are in particular requested to offer an 
opinion regarding how and to what extent 
each diagnosed disorder affects the 
appellant's ability to work.  The 
examiners should describe how the 
symptoms of the service-connected 
disabilities have affected the 
appellant's social and industrial 
capacity.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

